Citation Nr: 0914877	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis, 
right foot. 

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for plantar fasciitis with calcaneal spur, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to 
September 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied service connection for 
plantar fasciitis, right foot and migraine headaches; and 
granted service connection for plantar fasciitis, left foot, 
effective from September 16, 2005, assigning a 10 percent 
evaluation.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in July 2007, at the Seattle RO, before 
Michelle L. Kane, Chief Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.  At the hearing, the 
Veteran withdrew several other issues from her appeal, so the 
three issues listed above are the only issues before the 
Board at this time. 

The issues of entitlement to service connection for plantar 
fasciitis, right foot and entitlement to an initial rating in 
excess of 10 percent for plantar fasciitis with calcaneal 
spur, left foot, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  During service, the Veteran reported a history of 
migraine headaches from the age of 18. 

3.  The Veteran's reported preexisting migraine headaches are 
not noted on her service entrance or enlistment examination, 
and have not been show by clear and unmistakable evidence to 
have existed prior to service.

4.  The Veteran's migraine headaches are shown to be causally 
or etiologically related to her active military service.


CONCLUSION OF LAW

Migraine headaches were incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



In this case, because the claim of service connection for 
migraine headaches on appeal is being granted, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, (West 2002 & Supp. 2008); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2008).

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the October 2005 rating decision denied the 
Veteran's claim for entitlement to service connection for 
migraine headaches because the condition existed prior to 
service and there was no evidence that the condition 
permanently worsened as a result of service.  In this regard, 
every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the Veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which she seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

In this case, the presumption of soundness applies because 
there are no references to migraine headaches or any 
associated symptoms at the time of the Veteran's entrance 
examination in October 1992.  In fact, on her report of 
medical history, the Veteran denied having a history of 
frequent or severe headaches.  Although there is some 
evidence indicating that the Veteran may have had preexisting 
migraine headaches, most notably the Veteran's reported 
history during service of having migraine headaches since 
approximately the age of 18, the Board finds that there is 
insufficient evidence establishing that migraine headaches 
clearly and unmistakably existed prior to service.  
Therefore, the presumption may not be rebutted, and the 
Board's analysis must turn to the issue of whether the 
Veteran's current migraine headaches were incurred during the 
Veteran's active service.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence); VAOPGCPREC 
3-03.

Thus, turning to the issue of entitlement to service 
connection for migraine headaches based on service 
incurrence, in considering all of the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran is entitled to service connection 
for migraine headaches.  

With regard to whether the Veteran incurred an injury or 
disease during her period of active service, the Board notes 
that her service medical records document numerous 
complaints, treatment and diagnosis of migraine headaches, 
most notably from 1996 to 2002.  In May 1996, the Veteran 
began experiencing migraine headaches and vomiting, which she 
continued to be treated for throughout her active service.  
She also submitted several lay statements from people who 
served with her confirming that she frequently complained of 
headaches during service.  More importantly, the veteran was 
diagnosed with migraine headaches during the VA examination 
conducted in August 2005 prior to her discharge from service.  

The record clearly demonstrates that the Veteran has 
continued to suffer from migraine headaches since her 
discharge from service.  She submitted several lay statements 
in January and February 2007.  It is within a lay person's 
competence to observe someone appears to be experiencing a 
headache.  R.B., who also served with the Veteran, noted that 
she has continued to complain of headaches since 2005.  F.P., 
who worked with the Veteran beginning in June 2006, noted in 
a July 2007 statement that he had observed the Veteran 
suffering from headaches on a weekly basis.  VA outpatient 
records dated in September 2006 show complaints of headaches 
over the prior month.  T.P., who was working with the Veteran 
in July 2007, noted she had observed the Veteran having 
frequent headaches.  The Veteran also testified that she has 
continued to suffer from headaches since service, and her 
testimony is competent on this matter.

Therefore, in this case, the service treatment records show 
diagnosis of migraine headaches and the evidence demonstrates 
continued problems with that disability since service.  The 
Board finds that the evidence of record shows that the 
Veteran's migraine headaches were incurred during her active 
service.  As was noted above, the Board finds that there is 
insufficient evidence establishing that migraine headaches 
clearly and unmistakably existed prior to service.  
Therefore, to the extent that there is any reasonable doubt 
as to whether the Veteran's current migraine headaches were 
incurred during active military service, that doubt will be 
resolved in the Veteran's favor.  Based on the evidence of 
record, the Board finds that the Veteran's current migraine 
headaches were identified during active military service.  
Accordingly, the Board concludes that service connection for 
migraine headaches is warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER


Entitlement to service connection for migraine headaches is 
granted.


	(CONTINUED ON NEXT PAGE)


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for plantar fasciitis, right foot.  The Veteran 
was afforded a VA examination in August 2005.  At that 
examination, the examiner reported that the Veteran's plantar 
fasciitis, right foot was asymptomatic.  Therefore, the 
Veteran's claim of entitlement to service connection for 
plantar fasciitis, right foot was denied.  However, at her 
July 2007 hearing, the Veteran testified that her plantar 
fasciitis, right foot, had become symptomatic.  In addition, 
she submitted VAMC treatment records which showed treatment 
for chronic plantar fasciitis, right foot.  Therefore, the 
Board finds that the Veteran should be afforded a current VA 
examination to ascertain to the etiology of her current 
plantar fasciitis, right foot.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In addition, the Veteran is also claiming entitlement to an 
initial evaluation in excess of 10 percent for her plantar 
fasciitis with calcaneal spur, left foot.  The Board observes 
that the Veteran's most recent VA examination was in August 
2005, nearly 4 years ago.  Furthermore, at her July 2007 
hearing, she testified that her disability had increased in 
severity since that time.  Specifically, she testified that 
she continued to experience difficulty with weight bearing on 
the left foot, and that she wore a brace and orthopedic 
inserts.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, under these circumstances, the Board 
finds that the Veteran should be afforded a contemporaneous 
VA examination to assess the current nature, extent and 
severity of her plantar fasciitis with calcaneal spur, left 
foot.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any right foot 
disorder, to include plantar fasciitis, 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly her service 
treatment records dated in October 1999, 
August through October 2002, and May 2003, 
which note in-service treatment for 
plantar fasciitis, right foot.  The VA 
examiner should indicate whether the 
Veteran has a current right foot disorder, 
to include plantar fasciitis, and if so, 
whether it is at least as likely as not 
that such disorder is causally or 
etiologically related to her 
symptomatology in service or is otherwise 
related to service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the current severity and manifestations of 
her service-connected plantar fasciitis 
with calcaneal spur, left foot.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
conducted.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's disorder.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


